Citation Nr: 0102125	
Decision Date: 01/25/01    Archive Date: 01/31/01

DOCKET NO.  97-06 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318 (West 1991 & 
Supp. 2000).

3.  Entitlement to dependents educational assistance under 
Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Rene Fernando, Attorney



WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active duty from May 1964 to November 1984.  
He died in May 1995.  The appellant is his surviving spouse.  

This matter arose from a March 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied service connection for the 
cause of the veteran's death.  The appellant timely appealed 
this denial.  In November 1999, the Board remanded the case 
to the RO in order for the appellant to be afforded a Travel 
Board hearing by a Member of the Board of Veterans' Appeals 
(Board).  That hearing was conducted by the undersigned Board 
Member in September 2000, and the case is again before the 
Board at this time for resolution.  

The Board notes that the appellant was accompanied to the 
hearing by an individual who claimed to be her attorney.  
Although, the individual has not submitted the requisite 
power of attorney documentation discussed at the hearing, 
there is a VA Form 21-22, Appointment of Veterans Service 
Organization as Claimant's Representative, executed by the 
appellant recognizing the attorney as the appellant's 
representative.  The Board notes that the appellant or her 
attorney have not contacted the Board or RO to submit 
additional evidence for which they were provided additional 
time during the appellant's hearing, nor have they indicated 
that such evidence is available or that they require 
assistance in obtaining any identified evidence.  The Board 
will nonetheless accept the VA Form 21-22 as sufficient to 
show representation under these circumstances, as it was the 
clearly expressed intent of the appellant that the Board do 
so.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The appellant was married to the veteran at the time of 
his death.

3.  The veteran died in May 1995, as a result of left 
coronary artery occlusion due to arteriosclerotic 
cardiovascular disease.

4.  Left coronary artery occlusion or arteriosclerotic 
cardiovascular disease were not shown during the veteran's 
active military service or within one year following 
separation, and were not shown to have been otherwise related 
to service.  

5.  The veteran was not service connected, nor was he shown 
to be entitled to be service-connected, for any disease or 
disability during his lifetime.

6.  A service-connected disability did not contribute 
substantially or materially to the veteran's cause of death.  




CONCLUSIONS OF LAW

1.  Coronary artery occlusion and arteriosclerotic 
cardiovascular disease were not incurred in or aggravated by 
the veteran's active service and may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).

2.  The veteran's death was not caused by or substantially or 
materially contributed to by disability incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1310, 5107 
(West 1991); 38 C.F.R. § 3.312 (2000).

3.  The requirements for payment of DIC benefits under 38 
U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 1311, 
1318, 5107 (West 1991 & Supp. 2000); 38 C.F.R. § 3.807 
(2000).

4.  The requirements for payment of Chapter 35 Dependents' 
Educational Assistance benefits have not been met.  38 
U.S.C.A. §§ 3501, 3510, 5107 (West 1991 & Supp. 2000); 38 
C.F.R. § 3.807 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Cause of Death

The appellant asserts that the veteran's death was related to 
his active service.  She maintains that the heart disease 
that lead to his death was first manifested in service or 
shortly thereafter in the form of hypertension.  Compensation 
for the veteran's death may be awarded to a veteran's spouse, 
children, or parents for death resulting from a service-
connected or compensable disability. See 38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. § 3.312 (2000).  In order for service 
connection for the cause of the veteran's death to be 
granted, it must be shown that a service-connected disorder 
either caused the death or substantially or materially 
contributed to it.  A service-connected disorder is one which 
was incurred in or aggravated by active service, or in the 
case of certain heart diseases, one which was demonstrated to 
a compensable degree within one year of the veteran's 
separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1310 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2000).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The Board has reviewed the file and concludes that 
the appellant has been afforded all due process rights as 
well as assistance and notice as appropriate under the new 
Act.  Specifically, it is noted that the statement of the 
case (SOC) as well as the supplemental SOC set forth  the 
requirements for service connection.  The appellant was also 
informed at her hearing that she could submit medical 
evidence which could help prove her claim that the cause of 
the veteran's death was related to service, and she was asked 
to identify any such evidence and contact VA within 60 days 
with information.  No additional evidence has been submitted.  
The Board finds that the appellant was provided all 
opportunity and assistance for development of her claim that 
were intended by the Act, and that, in view of her failure to 
identify additional sources of information, additional 
development would not have any reasonable likelihood of 
affecting the outcome of this claim.  

The appellant, a nurse, asserts that the veteran suffered 
from severe hypertension that began in service and which was 
untreated.  She opines that the condition was the precursor 
of his heart disease which ultimately caused his death.  The 
appellant urges that the lack of evidence of cardiac 
abnormality in the record does not mean the veteran did not 
have heart disease for years before he died.  She testified 
that she recalled that the veteran often had headaches which 
he treated with Tylenol.  Though she thought nothing of it at 
the time, she believes now that these headaches were signs of 
hypertension.  The veteran, however, did not seek medical 
attention, reportedly because he simply would not visit a 
doctor.  

Appellant further testified that she believed that the 
veteran's heart condition started in service because at the 
end of his service he was under a good deal of stress.  She 
stated that the veteran had taken to drinking alcohol in the 
mornings before work at that time because he was having some 
trouble at his job.  Moreover, she stated that he had smoked 
for many years, but that he quit after service.  

It is uncontroverted that the veteran died of the conditions 
listed in his death certificate, left coronary artery 
occlusion due to arteriosclerotic cardiovascular disease, and 
that the appellant believes this started in service, but 
there is no medical evidence of those conditions in service 
or within a year of service.  While heart disease, such as 
the veteran's, can develop over a period of years, there is 
no actual medical opinion in the record actually relating the 
veteran's death to service or a disease or injury of service 
origin.  Thus, the critical question in this claim is whether 
the evidence is approximately balanced (in relative 
equipoise) as to whether the veteran's arteriosclerotic 
cardiovascular disease which caused his death was related to 
service, or whether the preponderance of the evidence is 
against the claim.  See 38 C.F.R. § 3.102.  

At the time of his death, the veteran was not service-
connected for any condition.  Service medical records show 
that, on his retirement physical examination in October 1984, 
the veteran denied any cardiovascular symptoms.  His blood 
pressure was 136/88, his ECG and chest X-rays were within 
normal limits.  No significant disqualifying conditions and 
no diagnoses were noted.  No records show treatment for or 
complaints or findings of cardiovascular disease within one 
year of separation from service.  

Records from Kaiser Permanente Medical Center show treatment 
from November 1985 to 1993.  The veteran was seen repeatedly 
for Osgood-Schlatter's disease of the left knee, in addition 
to refractive error.  He had several cholesterol readings 
from 1987 to 1992, ranging from 189 to 236.  An EKG performed 
in September 1991 was within normal limits.  

The death certificate shows that the veteran died in May 1995 
of left coronary artery occlusion, due to arteriosclerotic 
cardiovascular disease.  It was noted that the interval 
between onset of cardiovascular disease and death was 
"years."  An autopsy was performed which showed 
arteriosclerotic cardiovascular disease with atherosclerosis 
of the aorta and occlusion of the left coronary artery.  In 
July 1995, the chief medical examiner and coroner wrote to 
the appellant to comment on the duration of the veteran's 
heart disease.  The coroner indicated that arteriosclerotic 
cardiovascular disease develops gradually over a period of 
many years, usually beginning in early adult life or the 
teens.  He noted that many factors were reasonably known to 
influence the disease process including diet, physical 
activity, family history, and lifestyle in general.  He noted 
that sudden death may occur if the arteries to the heart are 
plugged up, as was the case with the veteran.  

The appellant submitted letters from three medical doctors 
attempting to show that the veteran's heart disease was 
likely present for many years prior to his heart attack.  
John Bell, M.D., indicated in an October 1996 letter that it 
was not unlikely for an individual to have no symptoms prior 
to a myocardial event.  It was noted that the development of 
such heart disease has been traced to as early a time as two 
weeks of age, with the appearance of fatty streaks in the 
arteries.  Jose C. Gamboa, M.D., also suggested that 
arteriosclerotic heart disease has a long duration and 
gradually develops over a period of many years, often 10, 20 
or 30 years.  He indicated that a normal EKG prior to heart 
attack was not unusual.  Dr. Gamboa noted that the veteran 
had several irreversible risk factors for heart disease, 
including age, male, past smoker and alcohol user, high fat 
cholesterol diet, life style and decreased activity.  
Finally, J.M.C., Jr., M.D., submitted a statement in January 
1997 noting that atherosclerosis may begin in childhood and 
often displays no signs prior to heart attack.  He noted 
factors including dyslipidemia, immunologic factors, 
hypertension, diabetes mellitus, smoking, male sex, family 
history, high fat diet and sedentary lifestyle.  He opined 
that the veteran had a strong family history of coronary and 
cerebrovascular disorder.  He noted that a cousin of the 
veteran died of a fatal myocardial infarction without 
warning.  Dr. Caguiat enclosed a list of medical articles 
supporting his contentions about the long-term nature of this 
disease.  

The Board notes that the veteran's underlying heart disease 
did not manifest until many years after service, in fact, it 
did not manifest until his death in 1995.  There are no 
service connected conditions.  The Board thus concludes that 
no service-connected disabilities caused or contributed 
substantially or materially to cause the veteran's death.  
Although the appellant alleges that hypertension existed in 
service, the Board notes that there is no diagnosis of this 
condition at any relevant time.  There is simply no 
suggestion in the medical record to support the appellant's 
assertions.  The Board notes that the appellant has indicated 
that she is a nurse, nonetheless, she has cited no medical 
evidence which supports of her contentions that the veteran's 
fatal disease process began in service.  Her opinions and 
observations alone are thus of minimal probative weight given 
the overwhelmingly negative medical record.  

As to whether the veteran's heart disease may have been 
present for many years, as set forth in the medical opinion 
evidence, the Board observes that no medical evidence has 
affirmatively suggested the likelihood that this veteran's 
heart disease was present in service.  No signs of heart 
disease in service have been noted by the doctors.  These 
statements do not present a relationship between the 
beginning of the veteran's heart disease and service within 
the range of probability as distinguished from pure 
speculation or remote possibility.  The veteran died over 10 
years after service.  There is no medical statement that it 
is at least as likely as not that the heart disease started 
during the 20 years in service, or the one year after 
service, rather than the approximately 9-1/2 years after 
service and preceding death.  The letters are to a large 
extent general in nature about the onset of heart disease, 
and are not specific to this veteran's case in that no one 
has affirmatively stated that this veteran's heart disease as 
likely as not started while he was in service.  When 
considered with the negative medical evidence of record, the 
Board must find such general opinions to be speculative at 
best as they relate to this case.  See Edenfield v. Brown, 8 
Vet. App. 384, 388 (1995).  Overall, the medical statements 
themselves suggest a lack of knowledge about the onset of 
this veteran's condition.  Consequently, the opinions are 
accorded minimal probative weight.

Finally, the Board has considered the appellant's 
observations with regard to the veteran's use of Tylenol to 
alleviate headaches, and has considered her reported status 
as a nurse.  Nonetheless, her observations concerning his 
headaches are not supported by medical opinion, clinical 
evidence, or even a diagnosis of hypertension, and do not 
outweigh the lack of probative evidence of actual 
hypertension or heart disease at any relevant time.  

The Board has considered the provisions of 38 U.S.C.A. § 
5107(b) in determining whether there is an approximate 
balance of positive and negative evidence which does not 
satisfactorily prove or disprove the claim, in which case a 
reasonable doubt arises regarding the degree of disability, 
which must be resolved in favor of the claim.  Reasonable 
doubt is defined by this section as substantial doubt and one 
within the range of probability, as distinguished from pure 
speculation or remote possibility.  Section 5107(b) expressly 
provides that the benefit of the doubt rule must be applied 
only when the evidence is in relative equipoise.  Massey v. 
Brown, 7 Vet. App. 204, 206-207 (1994);  Hayes v. Brown, 5 
Vet. App. 60, 69-70 (1993); Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).  A properly supported and reasoned 
conclusion that a fair preponderance of the evidence is 
against the claim necessarily precludes the possibility of 
the evidence also being in an "approximate balance".  See 
Bucklinger v. Brown, 5 Vet. App. 435, 439 (1993).  The Board 
is of the opinion that there is no approximate balance of 
positive and negative evidence in this case; that the fair 
preponderance of the evidence negates any reasonable doubt 
and disproves the appellant's request for service connection 
for the cause of the veteran's death.  

The Board views its discussion, as well as the information 
provided by the RO, as sufficient to inform the appellant of 
the elements necessary to complete the application for 
service connection for the cause of the veteran's death and 
the reasons for which the claim failed.  

II.  Entitlement to DIC under 38 U.S.C.A. § 1318 

The appellant has presented a theory of entitlement to DIC 
benefits for the veteran's death.  That theory appears to be 
that the veteran should have been service-connected and rated 
100 percent disabled due to his cardiovascular condition, 
manifested initially by hypertension, at the time of his 
death.  38 U.S.C.A. § 1318 (West 1991 & Supp. 2000), in 
pertinent part, provides DIC benefits to a surviving spouse 
in the case of a veteran who dies, not as the result of his 
own willful misconduct, and who "was in receipt of or 
entitled to receive (or but for the receipt of retired or 
retirement pay was entitled to receive) compensation at the 
time of death for a service-connected disability" that was 
continuously rated totally disabling for a period of 10 or 
more years immediately preceding death.  See 38 U.S.C.A. § 
1318(b); 38 C.F.R. § 3.22 (2000).

In this case, the veteran had no service-connected 
disabilities at the time of death and thus the Board must 
contemplate whether he was entitled to receive benefits under 
"hypothetical" theory of entitlement of 38 U.S.C.A. § 1318 
as outlined above.  See 65 Fed. Reg. 3388-3392 (2000) 
(reflecting recent changes to 38 C.F.R. § 3.22).  

The Board notes that the evidence discussed earlier in this 
decision does not suggest that the veteran was entitled to 
receive compensation for a service-connected disability that 
either was continuously rated totally disabling for a period 
of ten years or more immediately preceding death or has been 
rated at 100 percent disabled.  None of the conditions from 
which he suffered, neither his orthopedic problems nor his 
visual problems nor cardiovascular disease, were indicated to 
be related to service.  Further, none of these conditions 
were shown to be severely disabling as that term is generally 
defined in the VA's Schedule for Rating Disabilities, found 
at 38 C.F.R. § 4.1 (2000).  Therefore, as the criteria for 
entitlement to DIC benefits under 38 U.S.C.A. § 1318 have not 
been met in this case, the appellant's claim must be denied.  

III.  Chapter 35 Benefits

Educational benefits under Chapter 35, Title 38, United 
States Code, may be paid to the surviving spouse of a veteran 
who died of a service-connected disability.  38 U.S.C.A § 
3501; 38 C.F.R. § 3.807.  In this case, since service 
connection has not been established for the cause of the 
veteran's death, it follows that the appellant is not 
entitled to Chapter 35 eligibility.  Where the law and not 
the evidence is dispositive, the appeal must be terminated or 
denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 



ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is denied.

Entitlement to dependents educational assistance under 
Chapter 35, Title 38, United States Code is denied.  


		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

